Citation Nr: 1341701	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial compensable disability rating (evaluation) for right knee valgus instability prior to June 21, 2011, and in excess of 10 percent from June 21, 2011.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1974 to January 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for right knee degenerative joint disease and assigned a 10 percent evaluation.  In a subsequent December 2011 rating decision, the RO granted a separate 10 percent evaluation for right knee valgus instability effective June 21, 2011.  Because the separate rating was granted in conjunction with the appeal for a higher initial rating for right knee degenerative joint disease, the Board has jurisdiction over this issue.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  This appeal was previously remanded by the Board in April 2013 for additional development.

The Veteran testified at a June 2012 Board personal hearing at the local RO in Newark, New Jersey (Travel Board hearing) before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

An October 2013 supplemental statement of the case lists the issue of entitlement to service connection for migraine headaches as currently before the Board.  However, in the April 2013 Board decision and remand, the Board, in part, denied this claim and the Veteran has not appealed the matter to the U.S. Court of Appeals for Veteran's Claims (Court) nor has he filed a claim to reopen the previously denied claim based on the submission of new and material evidence.  Board decisions are generally final upon issuance and the Veteran did not appeal the decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  As such, the issue of entitlement to service connection for migraine headaches is not currently in appellate status and this issue is not before the Board.      

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).

In the present case, pursuant to the Board's April 2013 remand instructions, the Veteran was scheduled for a VA examination in May 2013.  The Veteran failed to appear at the scheduled VA examination and the RO continued the denial for the initial rating right knee claims in an October 2013 supplemental statement of the case.  A July 2013 report of general information indicates that the Veteran called to reschedule the May 2013 VA examination for his right knee disabilities stating that he had missed the VA examination because he was in the hospital.  Review of VA treatment records reflect that the Veteran was seen on May 8, 2013 and then again on July 24, 2013.  The VA examination was scheduled for May 29, 2013.  The Board finds the Veteran competent to report an event of which he has firsthand knowledge.  The Board finds no evidence of record that contradicts the Veteran's lay statement that he was hospitalized at the time of the scheduled VA examination and no reason to doubt the Veteran's credibility as to the reported hospitalization.  For these reasons, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, as such, the AMC/RO will rescheduled the VA examination.  See 38 C.F.R. § 3.655(a).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA examination to determine the current severity of the service-connected right knee degenerative joint disease with valgus instability.  The claims file should be made available to the examiner for review.  The VA examiner should review any additional evidence associated with the record.  All indicated tests, including range of motion testing, should be performed and the findings reported.  The examiner should indicate, expressed in terms of the additional range of motion loss, whether the right knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is subluxation or lateral instability of the right knee, and if present, indicate whether it is slight, moderate, or severe.

If the Veteran fails to report for the scheduled examination, the RO/AMC should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


